     Case 2:18-cv-02476-TLN-CKD Document 15 Filed 11/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARLOS ACOSTA,                                     No. 2: 18-cv-02476 CKD P
12                       Plaintiff,
13            v.                                         ORDER and FINDINGS AND
                                                         RECOMMENDATIONS
14    B. CAYEN,
15                       Defendant.
16

17           Plaintiff, a former state inmate, is proceeding pro se and in forma pauperis in this federal

18   civil rights action filed pursuant to 42 U.S.C. § 1983. On May 01, 2019, the court ordered the

19   United States Marshal to serve the complaint on defendant B. Cayen. Process was returned

20   unserved because the United States Marshal was unable to locate this defendant based on the

21   address provided by the CDCR or through additional investigative work. See ECF No. 13. On

22   January 08, 2020, plaintiff was ordered to provide additional information to serve this defendant

23   within sixty days. That sixty-day period has since passed, and plaintiff has not responded in any

24   way to the court’s order.

25           Accordingly, IT IS HEREBY ORDERED that the Clerk shall assign a district judge to

26   this case.

27           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

28   Fed. R. Civ. P. 41(b).
                                                        1
     Case 2:18-cv-02476-TLN-CKD Document 15 Filed 11/19/20 Page 2 of 2


 1          These findings and recommendations will be submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 3   after being served with these findings and recommendations, plaintiff may file written objections

 4   with the court. The document should be captioned “Objections to Findings and

 5   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 6   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 7   Cir. 1991).

 8   Dated: November 18, 2020
                                                     _____________________________________
 9
                                                     CAROLYN K. DELANEY
10                                                   UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16   12/acos2476.fusm

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
